

115 HR 4474 IH: Surface Transportation and Public Area Security Act of 2017
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4474IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Mrs. Watson Coleman (for herself, Mr. Thompson of Mississippi, Ms. Jackson Lee, Mr. Langevin, Mr. Payne, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo enhance the security of surface transportation assets, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Surface Transportation and Public Area Security Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Security Resources
					Sec. 101. Transit Security Grant Program.
					Sec. 102. Reimbursement for law enforcement operations.
					Sec. 103. Visible Intermodal Prevention and Response teams.
					Sec. 104. Explosives detection canine teams for surface transportation security.
					Sec. 105. Surface transportation security inspectors.
					Sec. 106. Frontline employee security training.
					Sec. 107. Local law enforcement security training.
					Title II—Security Strategy, Assessments, and Research
					Sec. 201. National strategy for transportation security review.
					Sec. 202. Risk scenarios.
					Sec. 203. Assessments and security plans.
					Sec. 204. Research and development.
					Sec. 205. Innovative technologies and capabilities.
					Title III—Information Sharing and Operational Coordination
					Sec. 301. Threat information sharing.
					Sec. 302. Integrated and unified operations centers.
					Sec. 303. Suspicious activity reporting.
					Sec. 304. Security technologies tied to foreign threat countries.
					Title IV—Public Area Security
					Sec. 401. Public area security working group.
					Sec. 402. Technical assistance.
					Sec. 403. Firearms and ammunition in public areas.
					Sec. 404. Best practices to secure against vehicle-based attacks.
				
 2.DefinitionsIn this Act: (a)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (b)Surface transportation assetThe term surface transportation asset includes facilities, equipment, or systems used to provide transportation services by— (1)a public transportation agency (as such term is defined in section 1402(5) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1131(5)));
 (2)a railroad carrier (as such term is defined in section 20102(3) of title 49, United States Code); (3)an owner or operator of—
 (A)an entity offering scheduled, fixed-route transportation services by over-the road bus (as such term is defined in section 1501(4) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151(4))); or
 (B)a bus terminal; or (4)other transportation facilities, equipment, or systems, as determined by the Secretary.
 (c)Public and private sector stakeholdersThe term public and private sector stakeholders has the meaning given such term in section 114(u)(1)(C) of title 49, United States Code. (d)Transportation facilityThe term transportation facility means a bus terminal, intercity or commuter passenger rail station, airport, multi-modal transportation center, or other transportation facility, as determined by the Secretary of Homeland Security.
			ISecurity Resources
 101.Transit Security Grant ProgramSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135), is amended—
 (1)in subsection (m)(1)— (A)in subparagraph (D), by striking and after the semicolon;
 (B)in subparagraph (E), by striking the period and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (F)$400,000,000 for each of fiscal years 2018 through 2022 to make grants under this section.; and (2)by adding at the end the following new subsection:
					
 (n)Period of performanceGrant funds provided under this section may be used for projects with a duration of not longer than 36 months..
 102.Reimbursement for law enforcement operationsSubtitle A of title XV of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1151 et seq.) is amended by adding at the end the following new section:
				
					1505.Law enforcement reimbursement agreement program
 (a)In generalThe Secretary shall establish a law enforcement officer reimbursement agreement program for State, local, and other public authorities to receive reimbursement of non-Federal funds utilized for transportation security operations as identified by the Secretary as covered activities.
 (b)UseNot less than one-third of funds provided under the program established pursuant to this section shall be used for surface transportation security operations, as identified by the Secretary.
 (c)Authorization of appropriationsThere is authorized to be appropriated $67,500,000 for each of fiscal years 2018 through 2022 to carry out this section..
			103.Visible Intermodal Prevention and Response teams
 (a)Number of teams; authorization of appropriationsSubsection (b) of section 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1112) is amended by—
 (1)striking more and inserting fewer; and (2)striking through 2018 and inserting through 2022.
 (b)Adequacy of resourcesNot later than January 31, 2019, and each year thereafter for five years, the Administrator of the Transportation Security Administration shall annually assess whether the number of Visible Intermodal Prevention and Response (VIPR) teams is adequate to respond to requests for collaboration from public and private sector stakeholders and to carry out counterterrorism activities with respect to United States transportation systems.
 (c)Performance measuresNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop a system of qualitative performance measures and objectives by which to assess the roles, activities, and effectiveness of VIPR team operations on an ongoing basis, including a mechanism through which transportation entities may submit feedback on VIPR team operations involving the systems or facilities of such entities.
 (d)InteroperabilityNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop a plan to ensure interoperable communications among and within VIPR teams and between VIPR teams and, to the extent practicable, transportation entities with systems or facilities involved in VIPR team operations.
				104.Explosives detection canine teams for surface transportation security
 (a)Increased capacityNot later than two years after the date of the enactment of this Act, the Secretary of Homeland Security shall increase by at least 200 the number of State and local law enforcement-led explosives detection canine teams trained and certified by the Transportation Security Administration that are dedicated to surface transportation security.
 (b)DeploymentExplosives detection canine teams trained and certified under subsection (a) shall be deployed to surface transportation assets in a risk-based manner, to address specific threats, or on an as-needed basis. Such teams may also be used on a more limited basis for the security of other transportation modes and to support other homeland security missions, as determined appropriate by the Secretary of Homeland Security.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section— (1)$23,900,000 for fiscal year 2018; and
 (2)$20,300,000 for each of fiscal years 2019 through 2022. 105.Surface transportation security inspectors (a)Authorization of appropriationsSubsection (j) of section 1304 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1113) is amended by striking this section and all that follows through the period at the end and inserting this section such sums as may be necessary for each of fiscal years 2018 through 2022..
 (b)StrategyNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall submit to the appropriate congressional committees and the Comptroller General of the United States a strategy to guide operations of surface transportation security inspectors that addresses the following:
 (1)Any limitations in data systems for such inspectors, as identified by the Comptroller General. (2)Alignment of operations with risk assessment findings, including an approach to identifying and prioritizing entities and locations for inspections.
 (3)Measurable objectives for the surface transportation security inspectors program. (c)Comptroller General reviewNot later than 180 days after the submission of the strategy required under subsection (b), the Comptroller General of the United States shall review such strategy and, as appropriate, issue recommendations.
				106.Frontline employee security training
 (a)TimelineNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Inspector General of the Department of Homeland Security a report on the status of regulations for a security training program to prepare transportation employees for potential security threats and conditions as set forth in sections 1408, 1517, and 1534 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, and 1184) that includes a timeline for the issuance of a final rulemaking subsequent to the December 16, 2016, publication in the Federal Register of a notice of proposed rulemaking.
 (b)Inspector General reviewNot later than 120 days after submission of the report under subsection (a), the Inspector General of the Department of Homeland Security shall submit to the appropriate congressional committees a review of such report that includes information on—
 (1)departmental efforts to finalize rulemaking; and (2)recommendations, as necessary, to ensure implementation of the regulations referred to in subsection (a).
					107.Local law enforcement security training
 (a)In generalThe Secretary of Homeland Security, in consultation with public and private sector stakeholders, may develop, through the Federal Law Enforcement Training Center, a training program to enhance the protection, preparedness, and response capabilities of law enforcement agencies to a terrorist attack against a surface transportation asset.
 (b)RequirementsIf the Secretary of Homeland Security develops the training program described in subsection (a), such training program shall—
 (1)be informed by current information regarding terrorist tactics; (2)include tactical instruction tailored to the diverse nature of the surface transportation asset operational environment; and
 (3)prioritize training officers from law enforcement agencies that are eligible for the Homeland Security Grant Program under section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) and officers employed by railroad carriers that operate interstate passenger service.
					IISecurity Strategy, Assessments, and Research
 201.National strategy for transportation security reviewNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall evaluate the degree to which the 2016 Biennial National Strategy for Transportation Security, as required pursuant to section 114(s) of title 49, United States Code, that was issued on August 11, 2016, by the Administrator of the Transportation Security Administration, is reflected in Federal transportation security programs, budgets, research, and related efforts and, in carrying out such evaluation, shall consider the degree to which—
 (1)such strategy is sufficiently forward-looking to guide future Federal efforts; (2)Federal programs, budgets, staffing levels, research, and related efforts for fiscal year 2018 and beyond are guided by such strategy; and
 (3)the annual progress reports submitted to Congress pursuant to such section subsequent to the issuance of such strategy provide information on the degree to which such strategy guides Federal efforts.
				202.Risk scenarios
 (a)In generalThe Secretary of Homeland Security shall annually develop, consistent with the transportation modal security plans required under section 114(s) of title 49, United States Code, risk-based priorities based on risk assessments conducted or received by the Secretary across all transportation modes that consider threats, vulnerabilities, and consequences.
 (b)ScenariosThe Secretary of Homeland Security shall ensure that the risk-based priorities identified pursuant to subsection (a) are informed by analysis of terrorist attack scenarios for each transportation mode, including cyber attack scenarios and intelligence and open source information about current and evolving threats.
 (c)ReportNot later than 120 days after each development under subsection (a), the Secretary of Homeland Security shall submit to the appropriate congressional committees a report that includes the following:
 (1)Copies of the risk assessments for each transportation mode. (2)A summary that ranks the risks within and across modes.
 (3)A description of the risk-based priorities for securing the transportation sector that identifies and prioritizes the greatest security needs of the transportation sector, both across and within modes, in the order that such priorities should be addressed.
 (4)Information on the underlying methodologies used to assess risks across and within each transportation mode and the basis for any assumptions regarding threats, vulnerabilities, and consequences made in assessing and prioritizing risks within and across modes.
 (d)ClassificationThe report required under subsection (c) may be submitted in a classified format or unclassified format, as appropriate.
				203.Assessments and security plans
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees and the Inspector General of the Department of Homeland Security a report on the status of regulations requiring assessments and security plans as set forth in sections 1405, 1512, and 1531 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1134, 1162, and 1181) that includes a timeline for the issuance of a final rulemaking subsequent to the December 16, 2016, publication in the Federal Register of an advance notice of proposed rulemaking.
 (b)Inspector General reviewNot later than 120 days after submission of the report under subsection (a), the Inspector General of the Department of Homeland Security shall submit to the appropriate congressional committees a review of such report that includes information on—
 (1)departmental efforts to finalize rulemaking; and (2)recommendations, as necessary, to ensure implementation of the regulations referred to in subsection (a).
					204.Research and development
 (a)In generalSubsection (h) of section 1409 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1138) is amended by striking to make grants and all that follows through the period at the end and inserting to carry out this section such sums as may be necessary for each of fiscal years 2018 through 2022..
 (b)Emerging issuesNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report regarding technological, privacy, and operational considerations with respect to the potential for—
 (1)next generation technologies to be integrated into systems of surface transportation assets to detect explosives, including through the deployment of mobile explosives detection technologies to conduct risk-based passenger and property screening at high-risk passenger rail and public transportation systems;
 (2)providing passenger rail and public transportation system operators with access to the Transportation Security Administration’s Secure Flight Program or a similar passenger vetting system maintained by the Transportation Security Administration;
 (3)deploying a credential authentication technology or other means of identification document inspection to high-risk passenger rail and public transportation systems to assist operators conducting passenger vetting; and
 (4)deploying scalable, cost-effective technology solutions to detect chemical, biological, radiological, nuclear, or explosive threats within high-risk passenger rail and public transportation systems that are capable of passive, continuous, and real-time sensing and detection of, and alerting passengers and operating personnel to, the presence of such a threat.
					205.Innovative technologies and capabilities
 (a)In generalThe Administrator of the Transportation Security Administration may establish a task force to collaborate with public and private sector stakeholders to identify and develop an innovative technology or capability with the potential to enhance transportation security, including by—
 (1)conducting a field demonstration of such a technology or capability in an operational environment; (2)gathering performance data from such a demonstration to inform the acquisition process; and
 (3)providing funding and promoting efforts to enable participation in a demonstration by a small business that has an innovative technology or capability but does not have adequate resources to participate in a field demonstration under paragraph (1).
 (b)CompositionThe task force authorized under subsection (a) shall be chaired by the Administrator of the Transportation Security Administration’s designee and comprised of representatives appointed by the Administrator, in consultation with the Chairperson of the Aviation Security Advisory Committee (established pursuant to section 44946 of title 49, United States Code).
 (c)ActivitiesThe chair of the task force shall— (1)seek technologies and capabilities for field demonstrations with potential to enhance surface transportation security, in addition to technologies and capabilities with potential to enhance aviation security;
 (2)coordinate with the Science and Technology Directorate of the Department of Homeland Security to leverage such technologies and capabilities; and
 (3)submit to the Secretary of Homeland Security an annual report regarding the task force’s activities that identifies, for each such technology or capability, what mode of transportation could be enhanced by the integration of such technology or capability into security operations and, as appropriate, plans for deploying such technology or capability.
 (d)Rule of constructionNothing in this section shall require the Administrator of the Transportation Security Administration to acquire an innovative technology or capability.
 (e)Non-Applicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force. IIIInformation Sharing and Operational Coordination 301.Threat information sharing (a)PrioritizationThe Secretary of Homeland Security shall prioritize the assignment of officers and intelligence analysts under section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) from the Transportation Security Administration and the Office of Intelligence and Analysis of the Department of Homeland Security to locations with participating State, local, and regional fusion centers in jurisdictions with a high-risk surface transportation asset in order to enhance the security of such assets, including by improving timely sharing of classified information regarding terrorist and other threats.
 (b)Intelligence productsOfficers and intelligence analysts assigned to locations with participating State, local, and regional fusion centers under this section shall participate in the generation and dissemination of transportation security intelligence products, with an emphasis on terrorist and other threats to surface transportation assets that—
 (1)assist State, local, and tribal law enforcement agencies in deploying their resources, including personnel, most efficiently to help detect, prevent, investigate, apprehend, and respond to terrorist and other threats;
 (2)promote more consistent and timely sharing of threat information among jurisdictions; and (3)enhance the Department of Homeland Security’s situational awareness of such terrorist and other threats.
 (c)ClearancesThe Secretary of Homeland Security shall make available to appropriate owners and operators of surface transportation assets, and any other person that the Secretary determines appropriate to foster greater sharing of classified information relating to terrorist and other threats to surface transportation assets, the process of application for security clearances under Executive Order 13549 (75 Fed. Reg. 162; relating to a classified national security information program) or any successor Executive order.
				302.Integrated and unified operations centers
 (a)FrameworkNot later than 120 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration, in consultation with the heads of other appropriate offices or components of the Department of Homeland Security, shall make available to public and private sector stakeholders a framework for establishing an integrated and unified operations center responsible for overseeing daily operations of a transportation facility that promotes coordination for responses to terrorism, serious incidents, and other purposes, as determined appropriate by the Administrator.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall report to the appropriate congressional committees regarding the establishment and activities of integrated and unified operations centers at transportation facilities at which the Transportation Security Administration has a presence.
				303.Suspicious activity reporting
 (a)In generalThe Secretary of Homeland Security shall ensure there exists a national mechanism for an individual to report suspicious activity in a transportation facility.
 (b)ProceduresThe Secretary of Homeland Security, in consultation with the Administrator of the Transportation Security Administration, shall establish procedures for the Department of Homeland Security to—
 (1)review quickly a report received under subsection (a), but not later than 48 hours after receiving such a report;
 (2)follow-up, as necessary, on each such report; and (3)share with appropriate Federal, State, local, and tribal entities, as necessary and in accordance with law, such reports.
 (c)Rule of constructionNothing in this section may be construed to replace or affect in any way the use of 9–1–1 or other local emergency services in an emergency.
 304.Security technologies tied to foreign threat countriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Intelligence and Analysis of the Department of Homeland Security, shall submit to the appropriate congressional committees an assessment of the terrorist and other threats to the transportation sector, including surface transportation assets, posed by the use of security technologies, including software and networked technologies, developed or manufactured by firms that are owned or closely linked to the governments of countries that are known to pose a cyber or homeland security threat.
			IVPublic Area Security
			401.Public area security working group
 (a)Working groupThe Secretary of Homeland Security shall establish a working group to promote collaborative engagement between the Department of Homeland Security and public and private sector stakeholders to develop non-binding recommendations for enhancing security in public areas of transportation facilities (including facilities that are surface transportation assets), including recommendations regarding the following topics:
 (1)Information sharing and interoperable communication capabilities among the Department of Homeland Security and public and private stakeholders with respect to terrorist or other threats.
 (2)Coordinated incident response procedures. (3)The prevention of terrorist attacks and other incidents through strategic planning, security training, exercises and drills, law enforcement patrols, worker vetting, and suspicious activity reporting.
 (4)Infrastructure protection through effective construction design barriers and installation of advanced surveillance and other security technologies.
 (b)Annual reportNot later than one year after the establishment of the working group under subsection (a) and annually thereafter for five years, the Secretary of Homeland Security shall submit to the appropriate congressional committees a report on the working group’s organization, participation, activities, findings, and non-binding recommendations for the immediately preceding 12-month period. The Secretary may publish a public version such report that describes the working group’s activities and such related matters as would be informative to the public, consistent with section 552(b) of title 5, United States Code.
 (c)Inapplicability of the Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under subsection (a) or any subsidiary thereof.
				402.Technical assistance
 (a)In generalThe Secretary of Homeland Security shall— (1)inform owners and operators of surface transportation assets about the availability of technical assistance, including vulnerability assessment tools and cybersecurity guidelines, to help protect and enhance the resilience of public areas of such assets; and
 (2)subject to availability of appropriations, provide such technical assistance to requesting owners and operators of surface transportation assets.
 (b)Best practicesNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall publish on the Department’s website and widely disseminate, as appropriate, best practices for protecting and enhancing the resilience of public areas of transportation facilities (including facilities that are surface transportation assets), including associated frameworks or templates for implementation. Such best practices shall be updated periodically.
				403.Firearms and ammunition in public areas
 (a)ReviewNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a security risk assessment of State and Federal laws, regulations, directives, policies, and procedures regarding the open or concealed carrying in public areas of a transportation facility or on a transportation system of a firearm and ammunition by an individual not involved in law enforcement operations. Such assessment shall include—
 (1)as appropriate, proposals to modify such regulations, directives, policies, or procedures within the jurisdiction of the Department of Homeland Security to reduce risks identified in such assessment; and
 (2)information on possible changes to other State and Federal laws, regulations, directives, policies, and procedures that would reduce risks identified in such assessment.
 (b)ConsultationIn carrying out the risk assessment required under subsection (a), the Secretary of Homeland Security shall consult with public and private sector stakeholders, privacy experts, and law enforcement experts.
 404.Best practices to secure against vehicle-based attacksNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall disseminate best practices to public and private sector stakeholders regarding how to enhance transportation security against the threat of a vehicle-based terrorist attack.
			